Citation Nr: 0633450	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151, for death due to or as a 
result of VA medical treatment.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel








INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  He died in April 2002.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to DIC 
benefits under 38 U.S.C.A. § 1151.

This case was previously before the Board in October 2005.  
At that time, the Board denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death, and remanded the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 to the RO in for further 
development and consideration.  In a supplement statement of 
the case (SSOC) issued in June 2006, the RO continued its 
denial of the claim.


FINDINGS OF FACT

1.  The veteran died at home in April 2002.  A report of 
investigation of death or autopsy, by the Institute of 
Forensic Pathology of Puerto Rico, Pathology Division, listed 
the cause of death as ischemic heart disease and diabetes 
mellitus, due to natural causes.  It was noted that such was 
made on the basis of a visual inspection of the veteran's 
body and information from the appellant.

2.  VA and private medical records, including those compiled 
within days of the veteran's death, show the presence of 
cardiovascular disease, but no findings, treatment, 
manifestations or diagnoses of diabetes mellitus.  

3.  The veteran's death, attributed to natural causes, was 
not the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical treatment in connection with 
medical treatment in April 2002, or the result of an event 
not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits for the veteran's 
death as a result of VA medical treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a December 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for DIC benefits 
under 38 U.S.C.A. § 1151, for death due to or as a result of 
VA medical treatment, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence in 
her possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service VA and non-VA 
medical records and examination reports, and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Pertinent Laws and Regulations

Under 38 U.S.C.A. § 1151, compensation is payable for a 
qualifying death of a veteran, if death was caused by medical 
treatment due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA or the event was not reasonably foreseeable.  See 
38 C.F.R. §§ 3.358, 3.361.

The Board has reviewed all the evidence in the claims file, 
which includes: the appellant's multiple contentions, VA 
hospital treatment records, specifically those leading up to 
the veteran's death in April 2002; VA examination reports; 
private medical records, to include a private medical opinion 
dated June 2002; and the appellant's lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran died in April 2002.  At the time of his death, he 
was not in receipt of service-connected disability benefits.  

According to the death certificate and a report by the 
Institute of Forensic Pathology of Puerto Rico, the cause of 
death was listed as ischemic heart disease and diabetes 
mellitus, due to natural causes, based on a visual inspection 
of the veteran's body and the appellant's information.  As no 
other medical evidence, including detailed VA medical reports 
from days prior to the veteran's death, reflects the presence 
of diabetes, the diagnosis of diabetes mellitus is suspect.

The appellant essentially maintains that the veteran died as 
a result of negligent VA medical treatment in April 2002.  
Several days prior to his death, the veteran was admitted to 
the VA hospital emergency room for treatment.  The veteran 
underwent testing.  Apparently, he left the hospital later 
that day on his own accord, before the test results were 
obtained.  After receiving the test results, the VA hospital 
called veteran at home several days later and advise that he 
return to the hospital to be admitted.  After running 
additional tests and reviewing his medical records, the 
treating VA hospital physician determined that the veteran's 
condition had stabilized.  The VA hospital discharged the 
veteran with instructions for follow up treatment.  The 
veteran was found dead at home several days later.

According to a June 2002 private medical report, R.A.C., 
M.D., (Dr. C.) noted that the veteran was admitted to the VA 
hospital emergency room in April 2002 because of persistent 
chest pain for two days, and a headache for two weeks.  The 
veteran also reported shortness of breath and cough.  The 
veteran had a medical history of cardiovascular disease with 
an old cerebrovascular accident (CVA), an old myocardial 
infarction, chronic atrial fibrillation on anticoagulation.  
He also had a history of congestive heart failure, arterial 
hypertension, hyperlipidemia, deep vein thrombosis (DVT), and 
morbid obesity.  The doctor noted that the veteran was sent 
to have a chest x-ray study, and before the findings were 
available for evaluation, the veteran left the hospital.  The 
VA hospital called him back to get treatment based on the x-
ray results.  The chest x-ray study showed findings of right 
basal consolidation with associated loss of volume, pleural 
effusion and/or reaction.  There was a right lower lobe 
interluminal lesion with atelectasis and post-obstructive 
pneumonitis and gross cardiomegaly.

As a result, the VA hospital admitted the veteran.  He was 
given oxygen for mild shortness of breath; his respiratory 
rate was reported at 20 per minute, and was variable from 16-
26 per minute.  He had leg edema and his laboratory results 
showed low digoxin levels as well as magnesium levels.  There 
was no evidence that an arterial blood gas was performed to 
determine the veteran's oxygenation.  He was started on 
respiratory therapy, antibiotics, and the continuation of the 
same medications taken as outpatient.  

The VA hospital discharged the veteran the next day, 
attributing his shortness of breath to sleep apnea.  Dr. C. 
related that the appellant had reported that VA did not 
provide new equipment for continuity of therapy for the 
veteran.  She reported that they lived far from the hospital, 
and that she had told the hospital staff that the veteran 
should not have been discharged because he was not looking 
good, and he was not breathing comfortably.  Several days 
later, the veteran was found dead at home.

Based on the foregoing, Dr. C. opined that the veteran was 
not stable to go home to wait for a work-up to be done.  The 
chest x-ray findings were not fully addressed and the 
conditions at home were not appropriate for the veteran to be 
sent home. 

In an October 2003 VA medical opinion report, the examiner 
reported, based on a review of the medical evidence, that the 
veteran was admitted to the VA emergency room in April 2002 
complaining of chest pain, cough, shortness of breath, and 
headaches.  The veteran had a known prior history of morbid 
obesity, congestive heart failure, chronic atrial 
fibrillation, hypertension, and old myocardial infarctions, 
with a cerebrovascular accident.  A chest x-ray was ordered 
immediately, but the patient "eloped" from the emergency 
room before the results of the chest x-ray were processed.  
VA recalled the veteran to the hospital two days later and he 
was admitted.  The chest x-ray had shown crossed gross 
cardiomegaly, permanent pulmonary arteries, and a right base 
consolidation, as well as right lower lobe intraluminal 
lesion with atelectasis and post obstruction pneumonitis as 
well as pleural effusion.  At the time of his admission, the 
veteran's oxygen saturation was 69 percent, without the use 
of oxygen and the veteran was immediately started on oxygen 
therapy without albuterol or nebulizers.

The October 2003 VA examiner noted that the veteran's 
medications were continued.  These medications consisted of 
digoxin, Lasix, fosinopril, metoprolol, Coumadin, Zoloft, 
amitriptyline, and lorazepam.  In also included a new 
medication, intravenous Ceftriaxone, which was for the 
possible infectious pneumonitis.  A respiratory therapy with 
oxygen was continued during the day and the next.  On the day 
after admission, the veteran was presented to an internist.  
After reviewing the chest x-ray, the veteran's history, and 
physical examination findings, the internist diagnosed right 
pleural effusion, cor pulmonale, morbid obesity and rule out 
obstructive sleep apnea.  A multigated angiogram (MUGA) scan 
and sleep studies were requested to document the diagnosis, 
and the patient was discharged to return to the clinic after 
the studies were reported.  

The veteran went home that evening.  He was found dead at 
home several days later.  The examiner noted that there was 
no documentation of what happened during the time after his 
discharge from the VA hospital and the time of his death.  An 
autopsy was performed outside by the forensic department with 
his diagnosis of ischemic cardiomyopathy and diabetes 
mellitus.  

Based on the foregoing review, the VA physician provided the 
following expert medical opinion.  After reviewing the 
records, particularly the attending physician's note on the 
day the veteran was last discharged, it was clear that the 
treating VA physician had reviewed in detail the veteran's 
chest x-ray findings, his medical history, and physical 
examination findings.  After this review, the treating 
physician made an assessment of cor pulmonal and right sided 
congestive heart failure secondary to obstructive sleep 
apnea.  At that time, the physician requested a MUGA test and 
sleep apnea studies to be done several weeks later in order 
to document the diagnosis and to start therapy.

An appointment to the medical clinic to review this with the 
veteran was also done.  The medications discussed above were 
readjusted, and the veteran was discharged home with 
instructions given to him and the appellant.  The veteran's 
medical condition at that moment was considered stable by the 
attending physician.  The October 2003 VA examiner opined 
that, after reviewing all the data and the medical record, 
the VA medical treatment was not malpractice, and he could 
not disagree with the decision of the attending VA physician.

III.  Analysis

The appellant alleges that she is entitled to DIC benefits 
under 38 U.S.C.A. § 1151 because of negligent medical 
treatment by VA.  She maintains that the veteran should not 
have been discharged from the VA hospital in April 2002 given 
his physical condition at that time.

Based on a review of the medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.  The evidence of records fails to show 
that the veteran's death was caused by medical treatment due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or 
the event was not reasonably foreseeable.

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the appellant.  See, e.g., 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In so doing, the Board may accept one medical 
opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Reonal v. Brown, 5 
Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board may 
reject a medical opinion that is based on facts provided by 
the appellant that have previously been found to be 
inaccurate or because other facts in the record contradict 
the facts provided by the appellant that formed the basis for 
the opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the appellant.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

In weighing the evidence, the Board finds that the opinion of 
the VA physician who reviewed the evidence and provided his 
report in October 2003 to be more probative than that of the 
appellant's private physician, Dr. C.  The Board attaches 
more probative value to the VA opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  Based on that review, the October 2003 
reviewing VA physician opined that the attending VA physician 
in April 2002 did not commit malpractice by discharging the 
veteran at that time with the diagnosis of residuals of sleep 
apnea.  

Furthermore, while it is unfortunate that the veteran died 
several days after he was discharged by the VA hospital in 
April 2002, the Board finds that the preponderance of the 
medical evidence does not show that his death was caused by 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or 
the veteran's death was not reasonably foreseeable.  So this 
is the most complete, probative evidence of record, and there 
is legitimate reason to give it greater weight and 
credibility than the evidence to the contrary.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  

While Dr. C. noted details in her report of the veteran's 
physical condition and treatment in April 2002, she did not 
indicate that she had reviewed the VA hospital treatment 
records that were used by the treating VA physician in April 
2002, which were described by the October 2003 VA physician.  
Nevertheless, assuming Dr. C. had reviewed the VA hospital 
treatment records, while she clearly disagreed in hindsight 
with the decision of the treating VA physician in April 2002, 
Dr. C. did not describe the VA physician's treatment as 
displaying carelessness, negligence, lack of proper skill, or 
error in judgment.  Instead, Dr. C. expressed a difference of 
opinion in the treatment provided.  This does not meet the 
criteria pursuant to 38 U.S.C.A. § 1151.

The Board realizes the appellant-widow sincerely believes the 
veteran's death was a result of negligence on the part of 
VA's medical treatment, and that VA did not treat all of the 
conditions that it should have, which ultimately were fatal.  
The Board certainly respects her right to offer her opinion 
in this regard.  But as a lay person, she simply lacks the 
necessary medical training and/or expertise to make this 
important cause-and-effect determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).  

Consequently, the preponderance of the evidence is against 
her DIC claim to the extent it is premised on 38 U.S.C.A. § 
1151, and her claim must be denied because there is no 
reasonable doubt to resolve in her favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.



ORDER

The claim for DIC benefits under 38 U.S.C.A. § 1151, for 
death due to or as a result of VA medical treatment, is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


